                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                        )   Chapter 11
                                              )
G.D.S. Express, Inc.                          )   Case No. 19-53034
                                              )
                       Debtor.                )
                                              )   Judge Alan M. Koschik
An Illinois Corporation                       )
(Employer Tax I.D. No. XX-XXXXXXX)            )
_______________________________________       )
In re:                                        )   Chapter 11
                                              )
GDS Express Group, Inc.,                      )   Case No. 19-53035
                                              )
                       Debtor.                )
                                              )   Judge Alan M. Koschik
An Ohio Corporation                           )
(Employer Tax I.D. No. XX-XXXXXXX)            )
_______________________________________       )
In re:                                        )   Chapter 11
                                              )
Business Transportation Services, Inc.,       )   Case No. 19-53036
                                              )
                       Debtor.                )
                                              )   Judge Alan M. Koschik
An Indiana Corporation                        )
(Employer Tax I.D. No. XX-XXXXXXX)            )
_______________________________________       )
In re:                                        )   Chapter 11
                                              )
G&M Towing & Recovery, LLC,                   )   Case No. 19-17803
                                              )
                       Debtor.                )
                                              )   Judge Jessica E. Price Smith
An Ohio Limited Liability Company             )
(Employer Tax I.D. No. XX-XXXXXXX)            )
_______________________________________       )




19-53035-amk       Doc 3    FILED 12/27/19   ENTERED 12/27/19 13:48:28       Page 1 of 8
In re:                                            )   Chapter 11
                                                  )
Noble’s, Inc.,                                    )   Case No. 19-53037
                                                  )
                      Debtor.                     )
                                                  )   Judge Alan M. Koschik
An Ohio Corporation                               )
(Employer Tax I.D. No. XX-XXXXXXX)                )
_______________________________________           )
In re:                                            )   Chapter 11
                                                  )
Nuway Logistics Group, LLC,                       )   Case No. 19-53038
                                                  )
                      Debtor.                     )
                                                  )   Judge Alan M. Koschik
An Ohio Limited Liability Company                 )
(Employer Tax I.D. No. XX-XXXXXXX)                )
_______________________________________           )
In re:                                            )   Chapter 11
                                                  )
Wills Trucking Co.,                               )   Case No. 19-53040
                                                  )
                      Debtor.                     )
                                                  )   Judge Alan M. Koschik
An Ohio Corporation                               )
(Employer Tax I.D. No. XX-XXXXXXX)                )
_______________________________________           )
In re:                                            )   Chapter 11
                                                  )
Better Management Corporation of Ohio, Inc.       )   Case No. 19-53041
                                                  )
                      Debtor.                     )
                                                  )   Judge Alan M. Koschik
An Ohio Corporation                               )
(Employer Tax I.D. No. XX-XXXXXXX)                )
_______________________________________           )
In re:                                            )   Chapter 11
                                                  )
Container Management Services, LLC,               )   Case No. 19-53042
                                                  )
                      Debtor.                     )
                                                  )   Judge Alan M. Koschik
An Ohio Limited Liability Company                 )
(Employer Tax I.D. No. XX-XXXXXXX)                )




                                              2


19-53035-amk      Doc 3     FILED 12/27/19    ENTERED 12/27/19 13:48:28       Page 2 of 8
              MOTION OF DEBTORS AND DEBTORS IN POSSESSION FOR
                 JOINT ADMINISTRATION OF CHAPTER 11 CASES
                   PURSUANT TO BANKRUPTCY RULE 1015(b)

        The debtors and debtors-in-possession (each a “Debtor” and collectively, the “Debtors”),

in the above-captioned Chapter 11 cases (the “Chapter 11 Cases”), hereby move this Court for an

Order, pursuant to Sections 105(a) of Title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), for the joint administration of the above captioned Chapter 11 Cases. The Debtors

request for joint administration is made for procedural purposes only.

                                  JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334, and by virtue of the general order of reference of the United States District Court for the

Northern District of Ohio entered April 4, 2012. Consideration of the Motion is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

        3.      On December 27, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”).

        4.      Each of the Debtors is operating its business as a debtor-in-possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed.

        5.      The facts and circumstances supporting this Motion are set forth in the

Declaration of Craig Stacy (the “First Day Declaration”).1


1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.

                                                   3


19-53035-amk        Doc 3     FILED 12/27/19        ENTERED 12/27/19 13:48:28             Page 3 of 8
                                     RELIEF REQUESTED

       6.      By this Motion, the Debtors seek the entry of an order, pursuant to Section 105(a)

of the Bankruptcy Code and Bankruptcy Rule 1015(b), authorizing the joint administration of the

Chapter 11 Cases, including with respect to Debtor G&M Towing & Recovery, LLC, whose case

is pending before Judge Jessica E. Price Smith as Case No. 19-17803 (all other cases are pending

before Judge Alan M. Koschik). The request is made for procedural purposes only.

       7.      Bankruptcy Rule 1015(b) provides in relevant part, “[i]f a joint petition or two or

more petitions are pending in the same court by or against … a debtor and an affiliate, the court

may order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The Court may also

exercise its equitable powers to grant the relief requested herein.          Section 105(a) of the

Bankruptcy Code empowers the Court to “issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

       8.      As set forth in the First Day Declaration, GDS Express Group, Inc. and Nuway

Logistics Group, LLC are each owned one hundred percent (100%) by Craig Stacy. In turn, (a)

GDS Express Group, Inc. directly or indirectly owns each of the following debtors: GDS

Express, Inc., Business Transportation Services, Container Management Services, LLC, G&M

Towing & Recovery, LLC, and Nobles Inc. and (b) Nuway Logistics Group, LLC directly or

indirectly owns the following debtors: Better Management Corp of Ohio, Inc. and Wills

Trucking Co.     As each debtor entity is ultimately owned by Craig Stacy, the Debtors are

“affiliates” as such term is defined in Section 101(2) of the Bankruptcy Code and as used in

Bankruptcy Rule 1015(b). Thus, joint administration of the Chapter 11 cases is appropriate

pursuant to Bankruptcy Rule 1015(b).




                                                  4


19-53035-amk        Doc 3    FILED 12/27/19       ENTERED 12/27/19 13:48:28           Page 4 of 8
       9.        The joint administration of the Chapter 11 Cases will permit the Clerk of the

Court to use a single general docket for each of the Chapter 11 Cases and to combine notices to

creditors and other parties-in-interest of the Debtors’ respective estates.

       10.       The Debtors anticipate that numerous notices, applications, motions, other

pleadings, hearings and orders in the Chapter 11 Cases will affect many or all of the Debtors at

the same time. Joint administration will save time, money and avoid duplicative and potentially

confusing filings by permitting counsel for all parties in interest to (a) use a single caption on the

numerous documents that will be served and filed herein, and (b) file the papers in one case

rather than in each of the Debtors’ respective Chapter 11 Cases.

       11.       Joint administration will also protect parties in interest by ensuring that parties in

interest in each of the Chapter 11 Cases will be notified of the various matters before the Court in

all of the Chapter 11 Cases.

       12.       The rights of the respective creditors of the Debtors will not be adversely affected

by the proposed joint administration of the Chapter 11 Cases because each creditor may still file

its claim against a particular estate. In fact, the interests of all creditors will be enhanced by the

reduction in costs resulting from joint administration. The Court will also be relieved of the

burden of entering duplicative orders and maintaining duplicative files. Finally, supervision of

the administrative aspects of the Chapter 11 Cases by the Office of the United States Trustee will

be simplified.

       13.       An order of joint administration relates to the routine administration of a case and

may be entered by the Court in its sole discretion on an ex parte basis.

       14.     The Debtors request that the official caption to be used by all parties in all
pleadings indicate in the caption only that the pleading relates to G.D.S. Express, Inc, et al., as
follows:



                                                   5


19-53035-amk         Doc 3     FILED 12/27/19       ENTERED 12/27/19 13:48:28            Page 5 of 8
                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

In re:                                                   )    Chapter 11
                                                         )
G.D.S. Express, Inc., et al.1                            )    Case No. 19-53034
                                                         )    (Jointly Administered)
                          Debtors.                       )
                                                         )    Judge Alan M. Koschik

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: GDS Express, Inc. (0644), case no. 19-53034; GDS Express Group, Inc. (5619), case no. 19-53035;
Business Transportation Services, Inc. (0972), case no. 19-53036; G&M Towing & Recovery, LLC (8021), case no.
19-17803 (Pending before Judge Jessica E. Price Smith); Noble’s, Inc. (7367), case no. 19-53037; Nuway Logistics
Group, LLC (5286), case no. 19-53038; Wills Trucking Co. (3631), case no. 19-53040; Better Management
Corporation of Ohio, Inc. (3107), case no. 19-53041; and Container Management Services, LLC (5436), case no. 19-
53042.

         15.     The Debtors submit that use of this simplified caption, naming only G.D.S.

Express, Inc., with specific reference to all the Debtors in a footnote, will eliminate cumbersome

and confusing procedures and ensure uniformity with respect to pleading identification.

         16.     Joint administration is generally non-controversial, and courts in this district

routinely order joint administration of related cases. See e.g., In re Data Cooling Techs. LLC,

No. 17-52170 (AMK) (Bankr. N.D. Ohio Sept. 13, 2017) [Docket No. 29]; In re Briar Hill

Foods, LLC, No. 17-61892 (RK) (Bankr. N.D. Ohio Aug. 30, 2017) [Docket No. 19]; In re SCI

Direct LLC, No. 17-61735 (RK) (Bankr. N.D. Ohio Aug. 11, 2017) [Docket No. 34]; In re Wings

of Medina Liquidation, Inc., (f/k/a In re QSL of Medina, Inc.), No. 15-52722 (AMK) (Bankr.

N.D. Ohio Nov. 17, 2015) [Docket No. 23]; In re Hugo Sand Co., No. 11-50492 (MSS) (Bankr.

N.D. Ohio Feb. 24, 2011) [Docket No. 24]; In re Flower Factory, No. 11-60406 (RK) (Bankr.

N.D. Ohio Feb. 18, 2011) [Docket No. 46]; In re Bucyrus Cmty. Hosp., Inc., No. 10-61078 (RK)

(Bankr. N.D. Ohio Mar. 23, 2010) [Docket No. 37]; In re M&M Drying, Ltd., No. 08-64058

(RK) (Bankr. N.D. Ohio Dec. 2, 2008) [Docket No. 39]; In re B&C Corp., Inc., No. 09-51455



                                                         6


19-53035-amk          Doc 3      FILED 12/27/19           ENTERED 12/27/19 13:48:28                 Page 6 of 8
(MSS) (Bankr. N.D. Ohio Apr. 14, 2009) [Docket No. 28]; In re NexPak Corp., No. 04-63816

(RK) (Bankr. N.D. Ohio July 19, 2004) [Docket No. 34].2

                                                   NOTICE

         17.     As of the date of filing of this Motion, no creditors’ committee has been

appointed in these Chapter 11 cases. Notice of this Motion has been provided to the following

parties or, in lieu thereof, to their counsel, if known: (a) the Office of the United States Trustee,

(b) each of the Debtors’ twenty (20) largest unsecured creditors, as identified on their respective

petitions; and (c) the Debtors’ secured lenders. In light of the nature of the relief requested

herein, the Debtors submit that no other or further notice is required.

         18.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014 or otherwise, the Debtors request that the relief sought by this Motion be immediately

effective and enforceable upon entry of the order requested hereby.

         19.     No previous motion for the relief sought herein has been made to this or any other

court.

                                               CONCLUSION

         WHEREFORE, the Debtors respectfully request that this Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the Motion and such other or

further relief as the Court deems just and proper.




2
 Because of the voluminous nature of the orders cited herein, they are not attached to this Motion. Copies of these
orders are available upon request of the Debtors’ proposed counsel.

                                                        7


19-53035-amk          Doc 3      FILED 12/27/19          ENTERED 12/27/19 13:48:28                 Page 7 of 8
Dated: December 27, 2019                Respectfully submitted,

                                        /s/ Bridget A. Franklin
                                        Marc B. Merklin (0018195)
                                        Bridget A. Franklin (0083987)
                                        Anastasia J. Wade (0082797)
                                        BROUSE McDOWELL, LPA
                                        388 S. Main Street, Suite 500
                                        Akron, Ohio 44311
                                        Telephone: (330) 535-5711
                                        Facsimile: (330) 253-8601
                                        mmerklin@brouse.com
                                        bfranklin@brouse.com
                                        awade@brouse.com

                                        Proposed Counsel for the Debtors
                                        and Debtors-in-Possession
1082093v3




                                            8


19-53035-amk    Doc 3      FILED 12/27/19   ENTERED 12/27/19 13:48:28      Page 8 of 8
